Citation Nr: 0900584	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-24 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for amblyopia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1982 to July 1982.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.
The veteran submitted additional evidence at the time of his 
hearing and specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2008).

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In a December 2007 decision, the RO denied a claim of service 
connection for continual burning sensation of the eyes with 
viscous tears.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].




REMAND

The veteran seeks entitlement to service connection for 
amblyopia.  For the reason expressed immediately below, the 
Board finds that this case must be remanded for additional 
evidentiary development.

The veteran's August 1981 entrance examination reflects that 
the veteran had no history of eye disabilities and that his 
eyes were normal upon clinical evaluation.  The Board notes, 
however, that the boxes on the entrance examination sheet 
corresponding to near vision, heterophoria, field of vision, 
depth perception and refraction are blank and that there is 
no evidence to suggest that an eye chart was completed.  
Subsequently, a May 1982 service medical record from the 
Optometry Section in Fort Jackson, South Carolina diagnosed 
the veteran with amblyopia with bilateral refraction.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  The only possible exception 
is if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
First, it must be determined if amblyopia is an acquired 
disability or is congenital or developmental abnormality.  If 
it is the latter it must be determined whether it is a defect 
of a disease.  See Monroe, supra.  In addition, the 
relationship between the amblyopia and the veteran's military 
service must be explored.    

These questions must be addressed by an appropriately 
qualified specialist. 
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  Therefore, an examination and opinion are needed 
before the Board may make an informed decision concerning 
this claim.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an eye examination with an appropriate 
medical specialist.  The veteran's claims 
folder should be reviewed by the 
examiner.  In the event that amblyopia is 
diagnosed, the examiner should indicate 
whether such amblyopia began during the 
veteran's period of active duty from May 
1982 to July 1982.  If the veteran's 
amblyopia did not begin during the 
veteran's period of active duty, the 
examiner should specify whether it is a 
congenital defect or disease. If the 
veteran's amblyopia is a disease, the 
examiner should indicate whether it was 
aggravated (increased in severity beyond 
normal progression) during his period of 
active duty from May 1982 to July 1982.  
The rationale for the opinions expressed 
should be explained in the examination 
report.  

2.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for amblyopia.  If the 
benefit sought on appeal remains denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
